         Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
 A.H. and E.S., minors, by their parent,                :
 MADELIN HERNANDEZ;                                     :    CIVIL ACTION
                                                        :
                                                        :    NO: 5:21-CV-2082-EGS
                                       Plaintiff,       :
                         v.                             :
                                                        :
 SALISBURY TOWNSHIP SCHOOL                              :
 DISTRICT and                                           :
                                                        :
 RANDY ZIEGENFUSS, in his individual                    :
 capacity.


                                       Defendants.

                                FIRST AMENDED COMPLAINT

        This lawsuit is filed on behalf of A.H. and E.S., students who qualified as homeless under

the McKinney-Vento Homeless Assistance Act, 42 U.S.C. §§ 11431-11435, at all times pertinent

to this matter. Under the McKinney-Vento Act, students like A.H. and E.S., who are sharing the

housing of others because of a loss of housing, were entitled to immediate enrollment in the

district where they were enrolled at the time they became homeless. They were also entitled to

equal access to the full range of educational opportunities provided to students who reside in that

district of origin. But Defendant Salisbury Township School District denied A.H. and E.S. equal

access to its public schools. It refused to comply with its statutory obligation to immediately

enroll A.H. and E.S. pending the resolution of the Parties’ dispute concerning his enrollment.

See 42 U.S.C. § 11432(g)(3)(E)(i) (“If a dispute arises over school selection or enrollment in a

school . . . the child or youth shall be immediately admitted to the school in which enrollment is

sought, pending resolution of the dispute . . . .”).



                                                    1
          Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 2 of 12




         Plaintiffs therefore file this First Amended Complaint to remedy the loss of education and

other harms arising from the District’s refusal to admit and educate Plaintiffs.

                                 JURISDICTION AND VENUE

         1.     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1343(a)(3) because this action arises under the laws of the United States,

including 42 U.S.C. §§ 11431-11435 and 42 U.S.C. § 1983.

         2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the events

or omissions giving rise to the claims set forth herein occurred within the jurisdiction of this

Court.

         3.     There is an actual controversy between the Plaintiff and Defendant within the

meaning of the Declaratory Judgment Act, 28 U.S.C. § 2201, and the Pennsylvania Declaratory

Judgments Act, 42 Pa. C.S. § 7531-7541.

                                             PARTIES

         4.     Plaintiff A.H. is a 10-year-old student of compulsory school age who, at all times

relevant to this matter, resided with her mother and brother at doubled-up with her mother,

brother E.S., and aunt in the home of her aunt, which is located within the bounds of the District.

Plaintiff A.H. resided doubled-up in the home of her aunt at all times relevant to this matter due

to economic hardship arising from her parents’ divorce.

         5.     Plaintiff E.S. is a 15-year-old student of compulsory school age who, at all times

relevant to this matter, lived doubled-up with his mother, sister A.H., and aunt in the home of her

aunt, which is located within the bounds of the District. Plaintiff E.S. resided doubled-up in the

home of his aunt at all times relevant to this matter due to economic hardship arising from his

parents’ divorce.



                                                  2
         Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 3 of 12




       6.      Defendant Salisbury Township School District (“Defendant District” or “the

District”) is a Local Education Agency (“LEA”) within the meaning of the McKinney-Vento

Act. In compliance with federal and state laws, the District establishes practices concerning the

enrollment, transportation, and education of children within its district, including children

experiencing homelessness and those residing doubled-up in the homes of relatives due to loss of

housing, economic hardship, or similar reason.

       7.      Defendant Randy Ziegenfuss was, at all times material to the claims herein, the

Superintendent of the District, and was responsible for directing the removal of A.H. and E.S.

from the District’s rolls and barring them from returning in January and February 2020, despite

being aware that they were doubled-up in the home of their aunt due to economic hardship.

                                              FACTS

       8.      In the fall of 2019 and winter of 2020, Plaintiffs lived doubled-up with their aunt

within the bounds of Defendant District due to loss of housing and economic hardship arising

from their parents’ divorce.

       9.      Defendants District and Ziegenfuss were aware at all times pertinent to this matter

that Plaintiffs were living doubled-up because of loss of housing and economic hardship.

       10.     In the early Fall of 2019, Plaintiffs’ mother and aunt explained to Defendant’s

Chief Financial Officer, Michael Taylor, that Ms. Hernandez was unable to afford housing due to

financial instability arising from her divorce.

       11.     Mr. Taylor reports to Defendant Ziegenfuss. He informed Defendant District’s

agents, including Defendant Ziegenfuss, of Plaintiffs’ loss of housing and economic hardship.

       12.     In or about November 2019, Defendant District received a report suggesting that

A.H. and E.S. were living with their mother at a location outside of the District.



                                                  3
        Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 4 of 12




       13.     Defendant Ziegenfuss directed Defendant District and its agents to conduct a

residency investigation of Plaintiffs during November and December 2019. Defendant

Ziegenfuss directed, and Defendant District conducted, this residency investigation despite being

aware that Plaintiffs lacked stable housing due to loss of housing and economic hardship.

       14.     The information available to the District—both from Plaintiffs and its own,

mishandled investigation—established that A.H. and E.S. were living the majority of the time

doubled-up with their aunt within the bounds of the District due to economic hardship. The

information available to Defendants also indicated that Plaintiffs’ housing situation was unstable

and that they lacked a permanent home.

       15.     Despite this knowledge, Defendant Ziegenfuss, who was aware of the

requirements of the McKinney-Vento Act and that Plaintiffs were living doubled up due to loss

of housing and economic hardship, caused Defendant District to initiate proceedings to expel

Plaintiffs A.H. and E.S. from Defendant District’s schools.

       16.     In January 2020, Defendants, despite being aware of (1) the requirements of the

McKinney-Vento Act and (2) that Plaintiffs were living doubled-up due to loss of housing and

economic hardship, declared that A.H. and E.S. were no longer residents of the District and

removed A.H. and E.S. from their schools of origin.

       17.     Plaintiffs demanded immediate re-enrollment in the District.

       18.     Defendants refused.

       19.     In February 2020, Plaintiffs, through counsel, demanded Plaintiffs’ immediate re-

enrollment in the District pursuant to the McKinney-Vento Act. On information and belief,

Defendant Ziegenfuss directed the District’s agents to further defy the McKinney-Vento Act by

demanding proof of residency documentation.



                                                4
        Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 5 of 12




       20.     Defendants’ demand that Plaintiffs submit documentation that the McKinney-

Vento Act specifically provides is not required for immediate re-enrollment further delayed

Plaintiffs’ re-enrollment by seven more days.

       21.     Only after that further, knowing, and needless delay did Defendant District re-

enroll A.H. and E.S.

       22.     As a result of this exclusion from school, A.H. and E.S. have both suffered

personally. They lost 23 days of education just before a global pandemic struck the United

States. Both have experienced feelings of alienation, been ostracized by peers, and lost their

enthusiasm for their education.

       23.     Plaintiff A.H. in particular has experienced lasting harms, including depression,

anxiety, withdrawal from peers and family, disrupted sleep, disrupted appetite, and feelings of

panic. Defendant District’s own psychologist has determined that this exclusion from school

appears to have caused A.H. emotional harm.

       24.     A.H. and E.S. have, in short, experienced exactly the kind of disruption that

Congress sought to prevent by enacting the McKinney-Vento Act.

       25.     Congress enacted the McKinney-Vento Act in 1987 to provide a broad range of

assistance to homeless individuals and families. It was significantly amended in 1990. Subtitle

VII-B of the McKinney-Vento Act, which is encoded at 42 U.S.C. § 11431-11435, relates to the

education of homeless children and youth. Congress reauthorized the McKinney Education of

Homeless Children and Youth Program as the McKinney-Vento Homeless Education Assistance

Improvements Act in the No Child Left Behind Act, which was signed on 8 January 2002.




                                                5
         Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 6 of 12




       26.     The McKinney-Vento Act states that children who “lack a fixed, regular, and

adequate nighttime residence” shall be considered homeless and are entitled to the Act’s

protections. See 42 U.S.C. § 11434a(2)(A).

       27.     The McKinney-Vento Act expressly includes in that definition of “homeless”

children who, like Plaintiffs, “are sharing the housing of other persons due to loss of housing,

economic hardship, or a similar reason . . . .” See 42 U.S.C. § 11434a(2)(B)(i).

       28.     In enacting the McKinney-Vento Act, Congress made available funds for the

Commonwealth of Pennsylvania to assist with the education of homeless children. Those funds

are available on the condition that “[e]ach State educational agency shall ensure that each child

of a homeless individual and each homeless youth has equal access to the same free, appropriate

public education . . . as provided to other children and youths.” 42 U.S.C. § 11431(1).

       29.     Moreover, under the McKinney-Vento Act, LEAs—like Defendant—must ensure

that homeless children and youth are (1) advised of their choice in schools, (2) immediately

enrolled in their selected school, and (3) promptly provided with necessary services to allow

them to exercise their choice of schools. LEAs (including Defendant District) must also provide

families with a written explanation of a school selection or enrollment decision that includes the

rights of the family to appeal the decision. See 42 U.S.C. § 11432(e)(3)(E).

       30.     The McKinney-Vento Act further provides that a school district shall, according

to the child’s “best interest,” continue a homeless youth’s education in the “school of origin” for

the duration of the homelessness or, if the child becomes permanently housed, for the remainder

of the school year. 42 U.S.C. § 11432(g)(3)(A)(i).

       31.     “School of origin” is defined to include “the school that the child or youth

attended when permanently housed.” 42 U.S.C. § 11432(g)(3)(G).



                                                 6
         Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 7 of 12




       32.     In addition, the McKinney-Vento Act provides that in determining a youth’s “best

interest,” a district shall, “to the extent feasible,” keep a homeless youth in the school of origin,

except when doing so is contrary to the wishes of the youth’s parent or guardian. 42 U.S.C. §

11432(g)(3)(B)(i).

       33.     Notably, the Act provides that the youth may remain in the chosen school “for the

duration of homelessness,” or, in the case of a student who finds permanent housing during the

school year, “for the remainder of the academic year.” 42 U.S.C. § 11432(g)(3)(A).

       34.     Finally, as noted above, if there is a dispute about enrollment, the Act provides

that the LEA must immediately admit the youth to the school in which his parent or guardian is

seeking enrollment pending full resolution of the dispute process. See 42 U.S.C. §

11432(g)(3)(E). Plaintiffs hereinafter refer to this as the Act’s “pendency requirement.”

       35.     Pursuant to these requirements of the McKinney-Vento Act (among others),

Pennsylvania has developed a State Plan, known as Pennsylvania’s Education for Children and

Youth Experiencing Homelessness Program, Amended October 2013 (hereinafter “State Plan”),

which further delineates how LEAs, like Defendant District, must comply with LEA

requirements set forth in the Act, including (1) ensuring immediate enrollment, (2) providing

written notice of a school’s decision, (3) promptly resolving enrollment disputes, and (4)

providing enrollment in the school of choice pursuant to the pendency requirement. Defendants

are familiar with Pennsylvania’s State Plan.

       36.     Pursuant to the State Plan, “[t]he homeless state coordinator is responsible for

program coordination and collaboration at the state level, as well as dispute resolutions among

LEAs.” State Plan at 5, http://www.education.pa.gov/Documents/K-

12/Homeless%20Education/ECYEH%20State%20Plan%202013%20FINAL.pdf.



                                                   7
         Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 8 of 12




       37.     As noted above, PDE has also issued guidance to school districts, including

Defendant, regarding the requirements of the McKinney-Vento Act, including the process

established by the State to advise families of student rights and ensure immediate enrollment.

Pursuant to those provisions of the Act and PDE’s guidance, the LEA liaison must ensure that

the youth is immediately enrolled, explain the dispute resolution process to families, and help

them to use this. See 42 U.S.C. § 11432(g)(3)(E)(iii). Defendants are aware of PDE’s guidance.

       38.     In this case, as set forth above, Defendants, despite being aware of the

requirements of the McKinney-Vento Act, Pennsylvania’s State Plan, and PDE’s pertinent

guidance, knowingly violated the Act by removing Plaintiffs from school despite being aware

that they were living doubled-up due to economic hardship, and therefore homeless. Defendants

then refused Plaintiffs’ immediate re-enrollment. They also failed to explain the dispute

resolution process to Plaintiffs or help them use it. And Defendants did all of these things

willfully and deliberately in disregard of the McKinney-Vento Act and its well-established

definition of homelessness.

       39.     As a result of Defendants’ actions and omissions, A.H. and E.S. were denied the

protections and entitlements of the McKinney-Vento Act, including immediate enrollment

pursuant to the Act’s pendency requirement, and enrollment in their school of origin for the

duration of his homelessness.

  COUNT I: VIOLATIONS OF THE MCKINNEY-VENTO ACT AND 42 U.S.C. § 1983
                        (against Defendant District)

       40.     Plaintiffs hereby incorporate each and every allegation in the preceding

paragraphs of this First Amended Complaint as if set forth in full herein.

       41.     Defendant District violated Plaintiffs’ rights under the McKinney-Vento Act, 42

U.S.C. §§ 11431-11534, as enforced via 42 U.S.C. § 1983, by:


                                                 8
 Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 9 of 12




      (a)    Willfully removing Plaintiffs A.H. and E.S. from their schools of origin
             and refusing to immediately re-enroll them during the dispute regarding
             their residency, despite being aware that they were residing doubled-up
             with their aunt by reason of economic hardship;

      (b)    Failing to apprise Plaintiffs of their rights under the McKinney-Vento Act,
             42 U.S.C. §§ 11432(g)(3)(B)(ii) and 11432(e)(3)(E); and

      (c)    Failing to abide by policies and procedures to ensure compliance with the
             McKinney-Vento Act, and to review and revise policies or practices that
             may act as barriers to the enrollment or attendance of homeless children in
             the District, including ensuring immediate enrollment of students pending
             the resolution of disputes concerning students’ enrollment pursuant to the
             McKinney-Vento Act.

WHEREFORE, Plaintiffs A.H. and E.S. request the following relief:

a.    Issuance of a declaratory judgment against Defendant declaring that the District
      violated the rights of Plaintiffs as set forth in this Complaint.

b.    Issuance of an injunction directing Defendant to:

      i.     maintain the enrollment of A.H. and E.S. in the District for the duration of
             their homelessness, and in a manner consistent with the terms of the
             McKinney-Vento Act, see 42 U.S.C. § 11432(g)(3)(B)(i);

      ii.    provide A.H. and E.S. with all other procedural and substantive
             protections of the McKinney-Vento Act;

      iii.   cease and desist from illegal enrollment policies and practices, and issue
             such new District policies and practices to ensure that all students who are
             situated similarly to A.H. and E.S. have equal opportunities to participate
             in Defendant’s public schools; and

      iv.    develop such policies and practices as are necessary to ensure that
             homeless children and youth and their families, including A.H. and E.S.,
             receive required notice of their rights under the Act, including a written
             explanation of the basis of any decision to refuse to enroll a student, notice
             of the right to appeal, a description of the appeal process, and assistance in
             filing an appeal;

c.    Compensatory damages in the amount of $8,625 for Plaintiff A.H.’s loss of
      education during the 23 days that she was denied a full and free education under
      Pennsylvania law;




                                       9
        Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 10 of 12




       d.      Compensatory damages in an amount to be determined at trial for the emotional
               harms suffered by Plaintiff A.H. as a result of her exclusion from school;

       e.      The award Plaintiff attorney’s fees and costs; and

       f.      Such other relief as the Court deems appropriate.

 COUNT II: VIOLATIONS OF THE MCKINNEY-VENTO ACT AND 42 U.S.C. § 1983
                      (against Defendant Ziegenfuss)

       42.     Plaintiffs hereby incorporate each and every allegation in the preceding

paragraphs of this First Amended Complaint as if set forth in full herein.

       43.     As set forth in detail above, Defendant Ziegenfuss, who know the requirements of

the McKinney-Vento Act and that Plaintiffs were homeless within the meaning of the Act, chose

to direct Defendant District and its agents to violate the McKinney-Vento Act by excluding

Plaintiffs from their school of origin even though they were living doubled-up with their aunt

due to loss of housing and economic hardship.

       44.     Defendant Ziegenfuss thereby deliberately violated Plaintiffs’ rights under the

McKinney-Vento Act, 42 U.S.C. §§ 11431-11534, as enforced via 42 U.S.C. § 1983, by:

               (a)    Willfully directing the District to remove Plaintiffs A.H. and E.S. from
                      their schools of origin and refusing to immediately re-enroll them during
                      the dispute regarding their residency, despite being aware that they were
                      residing doubled-up with their aunt due to loss of housing and economic
                      hardship;

               (b)    Directing the District to withhold from Plaintiffs information regarding
                      their rights under the McKinney-Vento Act, 42 U.S.C. §§
                      11432(g)(3)(B)(ii) and 11432(e)(3)(E); and

               (c)    Acting in willful defiance of the McKinney-Vento Act and its well-
                      established definition of homelessness, and the District’s own policies and
                      procedures that ensure compliance therewith.




                                                10
Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 11 of 12




WHEREFORE, Plaintiffs A.H. and E.S. request the following relief:

a.    Compensatory damages in the amount of $8,625 for Plaintiff A.H.’s loss of
      education during the 23 days that she was denied a full and free education under
      Pennsylvania law;

b.    Compensatory damages in an amount to be determined at trial for the emotional
      harms suffered by Plaintiff A.H. as a result of her exclusion from school;

c.    An award of punitive damages in an amount to be determined at trial;

d.    The award Plaintiff attorney’s fees and costs; and

e.    Such other relief as the Court deems appropriate.


                                           Respectfully submitted,

                                           /s/Michael D. Raffaele
                                           Michael D. Raffaele (PA ID 91615)
                                           Raffaele & Associates, LLC
                                           1230 County Line Road
                                           Bryn Mawr, PA 19010
                                           T: (610) 922-4200
                                           F: (610) 646-0888
                                           Michael@MyKidsLawyer.com

                                           Counsel for Plaintiffs




                                      11
        Case 5:21-cv-02082-EGS Document 10 Filed 07/23/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I caused a copy of Plaintiffs’ First Amended Complaint to be served on counsel for

Defendants via the Electronic Case Filing System of the Eastern District of Pennsylvania this

day.



Date: 23 July 2021                                  /s/Michael D. Raffaele




                                               1
